Title: From Thomas Jefferson to Samuel Harrison Smith, 21 May 1803
From: Jefferson, Thomas
To: Smith, Samuel H.


          
            Th:J. to mr Smith
                     
             
                        21 May 1803
                     
          
          Can mr Smith furnish Th:J. with a copy of the laws of the last session as far as they are printed? the difficulty of collecting them from the newspapers endangers omissions & errors in their execution.
          Mr. Granger informs me that the election in Connecticut in 1802. gave Trumbull 11,000 some odd votes & Kirby 4,523. and that of the present year has given Trumbull 14,300. & Kirby 7848.
           then in 1802 of every 100. votes the federalists had 71. & the republicans 29.
          
           & in 1803. of every 100. votes the federalists had 65. & the republicans 35. so that the latter have advanced from 29. to 35. and the former sunk from 71. to 65 in the hundred. would it not be worth presenting to the public in this concise view, to let them see that tho’ from causes we do not understand, we have lost ground in their H. of Representatives, yet we have unquestionably gained in the mass of the people? and that Connecticut is advancing slowly to a reunion of sentiment with her sister states.
        